Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 5/2/2022 for the application No. 17/146,157.  Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected as follow,


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-14 of US Patent No. 10,891,662. Although the claims at issue are not identical, they are not patentably distinct from each other because (see example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 10,891,662 teaches most of the limitations
of the instant Application claim 1 except:
a request for video content to be inserted to interrupt a streaming video played at the client device, the request transmitted by the client device responsive to executing embedded code for generating the request in the streaming video subsequent to initiating playing of the streaming video at the client device, the streaming video provided to the client device by a primary video content server

an indication of the triggering of the actionable object on the media player, the API accessible to the secondary video content server for identifying interactions with the media player;

a time duration corresponding to an amount of time between a first time at which the video content item interrupts the streaming video played at the client device and a second time at which the triggering of the actionable object caused the media player to skip the video content item;

updating, by the second video content server, a counter for the video content item responsive to determining that the time duration is greater than the predetermined time threshold.

However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 
10,891,662 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 10,891,662

Regarding to dependent claims 22-30 and 32-40 are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.
US Patent No. 10,891,662
Current case 17/146,157
1. A computer-implemented method of verifying video content presentation, comprising: 
a) receiving, by a secondary video content server having one or more processors, from a client device, a request for video content to be inserted to interrupt a streaming video played at the client device, the request transmitted by the client device responsive to executing embedded code for generating the request in the streaming video subsequent to initiating playing of the streaming video at the client device, the streaming video provided to the client device by a primary video content server; 

b) providing, by the secondary video content server, responsive to receiving the request, a video content item for display in a media player executed on the client device, the media player including an actionable object and configured with an application programming interface (API), a triggering of the actionable object configured to cause the media player: (a) to skip the playing of the video content item at the client device and (b) to communicate with the secondary video content server from the client device via the API an indication of the triggering of the actionable object on the media player, the API accessible to the secondary video content server for identifying interactions with the media player;

c)  detecting, by the secondary video content server in communication with the media player via the API of the media player, the triggering of the actionable object to cause the media player to skip playing of the video content item; 

d) identifying, by the secondary video content server, based on detecting the triggering of the actionable object via the API of the media player, a time duration corresponding to an amount of time between a first time at which the video content item interrupts the streaming video played at the client device and a second time at which the triggering of the actionable object caused the media player to skip the video content item; 

e) determining, by the second video content server, that the time duration is greater than a predetermined time threshold; and 

f) updating, by the second video content server, a counter for the video content item responsive to determining that the time duration is greater than the predetermined time threshold.
1. a method, comprising:

receiving, by at least one server from a client device, a request for supplemental content to interrupt primary video content played on the client device; 












providing, by the at least one server responsive to receiving the request, a video content item to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item; 










detecting, by the at least one server via the interface, the triggering of the actionable object to skip the playing of the video content item; 




identifying, by the at least one server based on the triggering, an amount of time between an interruption of the playing of the primary video content and the skipping the playing of the video content item; and 










determining, by the at least one server, a metric for the video content item based on whether the amount of time between the interruption and the skipping is greater than or less than a threshold time.




Examiner’s Note

Regarding to 101 compliance, Claims 21-40 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims:

Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“c) detecting, …, the triggering  …. to skip the playing of the video content item; d) identifying… based on the triggering, an amount of time between an interruption of the playing of the primary video content and the skipping the playing of the video content item; and e) determining, …. a metric for the video content item based on the amount of time between the interruption and the skipping id greater than or less than a threshold time”, 
The  “detecting, identifying, determining” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing a video content item and an actionable object. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as
“a) receiving, …, a request for supplemental content to interrupt primary video content played on the client device; b) providing, …. responsive to receiving the request, a video content item to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item”. These are limitations toward accessing or receiving data (gathering data). 
Further, the Examiner notes that the limitation  “to play on the client device with an actionable object the actionable object configured to: (a) skip the playing of the video content item in response to a triggering of the actionable object and (b) communicate with the at least one server via an interface to indicate skipping of the playing of the video content item” is functional descriptive material that completely happen in a tangential device: “on the client device”. The claimed method is performed by a server.
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:  “by the at least one server via the interface”, “the actionable object” These supplemental  elements as a whole integrate the method of organizing human activity into a practical application.  Specifically,  the additional limitations recite a specific improvement  over prior art systems  by providing a video content item and an actionable object for a video and serving advertisement in an ad spot. Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? n/a
Claim 31: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 22-30 and 32-40, the claims recite elements such as  “wherein determining the metric further comprises identifying an invalid impression on the client device”,  “ wherein determining the metric further comprises identifying a valid impression on the client device”, “updating a counter for the video content item based on the amount of time between the interruption of the primary video content and the skipping of the playing of the video content item”, etc. These elements integrate the method of organizing human activity into a practical application. The claims  are eligible.
Allowable Subject Matter
Claims 21-40 (as filed on 5/2/2022)  would be allowed if Applicant can overcome the nonstatutory double patenting rejection found in the instant action.


Response to Arguments
Applicant’s arguments of 5/2/2022 have been very carefully considered.
Rejection of claims 21- 40 under 35 U.S.C. 101, is withdrawn in view of the above Examiner analysis.
The Examiner maintains the rejections of claims: 
Claims 21, 24, 26-31, 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No.  20060161635 (Lamkin).
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No. 20060161635 (Lamkin) in view of US PG. PUB. No.  20020133397 (Wilkins).
Claims 22, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20030229900 (Reisman) in view of US PG. PUB. No.  20060161635 (Lamkin) in view of US PG. PUB. No. 20030154128 (Liga).
These rejections will be withdrawn if Applicant can overcome the nonstatutory double patenting rejection found in the instant action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The HotMedia architecture: progressive and interactive rich media for the Internet”. IEEE. 2001. This article discloses that HotMedia is a novel scalable solution for delivering interactive rich media over the Internet. It is a delivery-suitable file format that can contain heterogeneous compositions of media bit streams as well as meta-data that define the behavior, composition, and interaction semantics. This enables the creation of lightweight single-file representations of interactive, multiphase presentations involving multiple media-type content. The HotMedia client has a smart content algorithm that infers types from the incoming data stream and fetches the media renderer components, user-interface components, and hyper-linked action components, all just-in-time, resulting in progressive and contest driven enrichment of the user experience.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/2/2022